Citation Nr: 0313471	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  96-23 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for 
fibrositis/fibromyalgia. 

2.  Entitlement to service connection for bilateral foot 
disability secondary to service-connected bilateral leg 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1975 to December 
1977.

This matter comes Board of Veterans' Appeals (Board) on 
appeal from a March 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

The veteran was afforded a hearing before a member of the 
Board in December 1997.  This member was subsequently on 
extended medical leave and later retired.  In response to a 
June 1998 letter from the Board, the veteran indicated  that 
he desired another Board hearing.  The appeal was remanded to 
the RO and a travel board hearing was scheduled.  The veteran 
did not report for the hearing.

The Board remanded the appeal in September 1999, April 2000, 
and February 2001.


REMAND

In January 2003, the RO issued a supplemental statement of 
the case.  On March 25, 2003, a letter from a private 
physician was received.  This letter was received prior to 
certification of the appeal to the Board.  However, a 
supplemental statement of the case was not issued that 
addressed this evidence.  See 38 C.F.R. § 19.37(a) (2002).  

The controlling regulations provide that a "Supplemental 
Statement of the Case will be furnished to the appellant" 
when additional relevant evidence is received "unless the 
additional evidence received duplicates evidence previously 
of record which was discussed in the Statement of the Case or 
Supplemental Statement of the Case."  38 C.F.R. § 19.31(a) 
(2002).  Here, before transfer of the claims file from the RO 
to the Board, the RO received an additional relevant 
statement from a private medical doctor.  Accordingly, 
because the additional medical statement contains evidence 
pertinent to the appellant's claim, a remand is required for 
the issuance of a supplemental statement of the case.  
38 C.F.R. § 19.9(a)(1) (2002).  

In light of the above, the appeal is REMANDED to the RO for 
the following:

The RO should readjudicate the issues on 
appeal.  If any benefit sought on appeal 
is not granted to the appellant's 
satisfaction, both the appellant and his 
representative should be provided a 
supplemental statement of the case, that 
addresses all evidence submitted since 
the most recent supplemental statement of 
the case, including the March 2003, 
letter of the private doctor, on all 
issues in appellate status and afforded 
the appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the appellant unless he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




